COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-14-00079-CV


In re Melinda Stearns                     §   Original Proceeding

                                          §   From the 158th District Court

                                          §   of Denton County

                                          §   (2012-20066-158)

                                          §   April 17, 2014

                                          §   Opinion by Justice Dauphinot


                                       JUDGMENT

      This court conditionally grants relator’s petition for writ of mandamus. We

direct the trial court to vacate its January 17, 2014 and January 24, 2014 orders

granting Chad Stearns’s motion for new trial as well as its January 17, 2014

interim order granting him access to the child, and the writ will issue only if the

trial court fails promptly to do so.

      It is further ordered that real party in interest Chad Stearns shall pay all of

the costs of this proceeding, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot